EXHIBIT 10.1

 
 
FINAL EXECUTION COPY
 
WATER PURCHASE AND SALE AGREEMENT
 
This Water Purchase and Sale Agreement ("Agreement") is made and entered into as
of July 31, 2012 ("Effective Date"), by and between Cadiz, Inc., a Delaware
corporation, and its affiliate Cadiz Real Estate LLC, a Delaware limited
liability company (as appropriate, each entity or both together being "Cadiz"),
Fenner Valley Mutual Water Company, a California nonprofit mutual benefit
corporation ("FVMWC"), and Santa Margarita Water District, a California Water
District ("SMWD"). Cadiz, FVMWC and SMWD are each a "party" and collectively the
"parties."
 
RECITALS
 
A.           Cadiz is the owner of approximately forty-five thousand (45,000)
acres of land in eastern San Bernardino County, most of which overlies the
Fenner Valley Aquifer System ("Property"). Cadiz has proposed, and SMWD has
decided, in its discretion, to carry out the Project.
 
B.           Cadiz will grant to FVMWC the right to take Project Water from the
Property and to use the Property for Project Storage in accordance with the
terms set forth herein, with SMWD acquiring a first priority right to Project
Water in the amount of the SMWD Base Allotment, as well as certain rights to
Project Storage.
 
C.           Cadiz will develop, construct and finance all Project Facilities
necessary for the production and delivery of Project Water and will transfer a
possessory interest in the Project Facilities to the Fenner Valley Water
Authority ("FVWA").
 
D.           Cadiz has formed FVMWC, a nonprofit entity that will operate and
manage the Project and whose members will be solely comprised of entities which
have contracted to receive Project Water, including SMWD, other public water
systems and the Arizona California Railroad Company. Cadiz will not be a member
of FVMWC.
 
E.           SMWD is a California Water District in Orange County, a local
agency of the State of California with broad powers under the California Water
District Act, Cal. Water Code §§ 34000 et seq., who will carry out and be
primarily responsible for the Project, and is the lead agency for the Project
EIR.
 
F.           On or about August 16, 2010, Cadiz and SMWD entered into that
certain Option Agreement (the "Option Agreement"), pursuant to which SMWD has
timely and effectively exercised its right to acquire the SMWD Base Allotment
and SMWD Option Capacity, with this Agreement being a further refinement of the
Option Agreement.
 
G.           SMWD and FVMWC will execute a Joint Exercise of Powers Agreement as
contemplated herein to form and operate the FVWA, with SMWD serving as managing
member of FVWA and the "designated entity" of FVWA under Government Code Section
6509.


H.           FVWA, under the management of SMWD, will review and approve the
design and construction of the Project Facilities by Cadiz in accordance with
the Project EIR, GMMMP, SMWD standards and specifications, and such other
covenants, agreements and documents as may be applicable.
 
I.           Cadiz, or a special purpose entity formed by Cadiz, intends to
arrange financing from private or public sources to fund the design and
construction costs of the Project and Project Facilities (all such financing
referred to as "Third Party Financing"). Cadiz will repay and secure Third Party
Financing from the revenues that are generated by the Project.
 
J.           The parties desire to enter into this Agreement to provide the
material terms and conditions for carrying out the Project, including the
acquisition, construction and operation of Project Facilities, the sale and
conveyance to SMWD of the SMWD Base Allotment and SMWD Option Capacity and
certain other matters.
 
AGREEMENT
 
    NOW THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Agreement by this reference,
and for all the good and valuable consideration herein, the parties hereto agree
as follows:
 
1.           Definitions.
   
    The following terms have the following meanings for purposes of this
Agreement:
 
1.1. "Administrative Costs" means the administrative costs associated with the
operation and management of the Project by FVMWC following the Commencement
Date, calculated in accordance with generally accepted accounting principles,
which shall include costs related to insurance, taxes (if any), and professional
service providers such as accountants, attorneys and engineers; provided,
however, that Administrative Costs shall not include any Retained Costs of
Cadiz.
 
1.2.  "Agreement" has the meaning assigned thereto in the peramble.
 
1.3.  "Annual Storage Management Fee" has the meaning assigned thereto in
Section 5.4.
 
1.4.  "Cadiz" has the meaning assigned thereto in the preamble.
 
1.5. "Capital Investment" means any and all capital costs incurred by Cadiz to
develop and build the Project, including design, permitting, construction and
financing costs related to Project Facilities. For the purposes of this
definition, construction costs shall include the costs of inspecting and
performance testing the Project Facilities and preparing them for operation
through the Commencement Date.
 
1.6. "Capital Recovery Charge" means the charge payable in connection with the
purchase of Project Water as described in Section 9.2.2 to allow for the
recovery of the Capital Investment by Cadiz and to permit Cadiz to make timely
payment of all Debt Service.
 
1.7. "Carry-Over Account" has the meaning assigned thereto in Section 5.4.
 
1.8. "CEQA" means the California Environmental Quality Act.
 
1.9. "Commencement Date" means the date on which FVMWC first delivers water to
the CRA.
 
1.10. "County" means the County of San Bernardino.
 
1.11. "County MOU" means that certain Memorandum of Understanding By and Among
The Santa Margarita Water District, Cadiz, Inc., Fenner Valley Mutual Water
Company, and the County of San Bernardino (Related to County Ordinance for
Desert Groundwater Management) dated May 11, 2012.
 
1.12. "CRA" means the Colorado River Aqueduct.
 
1.13. "Debt Service" means all amounts necessary for Cadiz to repay when due all
interest, principal and other charges payable by Cadiz under any Third Party
Financing.
 
1.14. "Effective Date" has the meaning assigned thereto in the Preamble.
 
1.15. "Facility Lease" has the meaning assigned thereto in Section 4.2.
 
1.16. "Facility Operation Agreement" means that agreement between FVMWC and FVWA
pursuant to which the extraction, conveyance and delivery of water from the
Project shall be governed. The terms of the Facility Operation Agreement shall
include: (i) the responsibility of FVMWC for paying or reimbursing costs
incurred by FVWA, County and SMWD for overseeing compliance with the GMMMP on a
time and materials basis; (ii) permitting FVWA and FVMWC to contract with third
parties, including another Project Participant, another local public agency,
other person or entity, to provide for the day-to-day operation and maintenance
of the Project, as well as bookkeeping and administration duties; (iii) the
responsibility of FVMWC for all day-to-day operations; (iv) the responsibility
of FVMWC for the collection of proceeds from the sale of water to SMWD and other
Project Participants; and (v) the proper allocation and payment of all costs and
charges related to the operation of the Project, including payment due and
payable to Cadiz, as described in Section 9.2.
 
1.17. "Fenner Valley Aquifer System" has the meaning assigned thereto in Section
1.30.
 
1.18. "Fixed O&M Costs" means all Project Operation and Maintenance Expenses
which do not vary with the amount of water extracted, conveyed and delivered
during the applicable time period.
 
1.19. "FVMWC" has the meaning assigned thereto in the preamble.
 
1.20. "FVMWC Members" means SMWD and other Project Participants who own
membership shares in FVMWC.
 
1.21. "FVWA" has the meaning assigned in Recital C.
 
1.22. "GMMMP" means the Groundwater Management, Monitoring, and Mitigation Plan
for the Project as generally set forth in the Project EIR and as it may be
subsequently amended and approved by and between SMWD, FVMWC and the County.
 
1.23. "Initial Term" has the meaning assigned thereto in Section 14.4.
 
1.24. "Joint Exercise of Powers Agreement" has the meaning set forth in Recital
G.
 
1.25. "Material Increase in Financial Risk to SMWD" means any circumstance that
causes SMWD to be obligated, either directly or indirectly, to assume greater
financial obligations of any kind, including any increase in the cost to SMWD of
Project Water or Project Storage, by virtue of an agreement between Cadiz and
another Project Participant.
 
1.26. "MWD" means The Metropolitan Water District of Southern California.
 
1.27. "MWD Fees" has the meaning assigned thereto in Section 9.3.4.
 
1.28. "MWDOC" means the Municipal Water District of Orange County.
 
1.29. "Option Agreement" has the meaning assigned thereto in Recital F.
 
1.30. "Project" means the Cadiz Valley Water Conservation, Recovery and Storage
Project designed to appropriate groundwater from wells on the Property overlying
the Orange Blossom Wash, Cadiz, Bristol and Fenner Valley aquifers
(collectively, such aquifers being the "Fenner Valley Aquifer System"), and to
deliver that groundwater for reasonable and beneficial uses via the CRA and
other facilities necessary to deliver the groundwater to Project Participants.
For purposes of this Agreement, the "Project" includes the right to carry-over
from one Year to a subsequent Year up to one hundred fifty thousand (150,000)
AF, but does not include the Imported Water Storage component as described in
the Project EIR.
 
1.31. "Project EIR" means the Environmental Impact Report for the Project, for
which SMWD is the lead agency.
 
1.32. "Project Facilities" means any and all facilities deemed necessary,
advisable or appropriate to extract, convey or deliver Project water to Project
Participants, including facilities associated with the Groundwater Conservation
and Recovery Component phase of the Project, as described in the Project EIR,
viz., a wellfield located on the Property, manifold, 43-mile conveyance pipeline
between the well field and CRA, and interconnection between the conveyance
pipeline and the CRA.

1.33. "Project Operation and Maintenance Expenses" means:


(a) Following the Commencement Date, the actual costs spent or incurred for
labor, materials, services or utilities related to the operation, maintenance
and repair of the Project and Project Facilities (including costs of FVWA under
the Facility Operation Agreement), calculated in accordance with generally
accepted accounting principles and Section 9 hereof, including: (i) the cost of
all scheduled and unscheduled maintenance of the Project Facilities as necessary
to preserve the Project in good repair and working order; (ii) following the
Commencement Date, the cost of providing field staff, data collection and
reporting as necessary for compliance with the GMMMP; and (iii) all costs
payable to FVWA, SMWD and the County to oversee compliance with the GMMMP; and


(b) The current cost of funding adequate reserves for (i) operations; and


(ii) capital repairs, replacements or improvements which are necessary to keep
the Project Facilities in good repair and working order over the term of the
Project (excluding any capital improvements related to the Imported Water
Storage Component phase of the Project);


(c) But excluding in all cases: (i) depreciation, replacement and obsolescence
charges or reserves therefor; (ii) amortization of intangibles or other
bookkeeping entries of a similar nature; and (iii) Administrative Costs.


1.34. "Project Participant" means each entity listed in Exhibit A, who are
identified in the Project EIR as "Project Participants," and as the context
dictates shall include SMWD. The parties acknowledge that the attached list is
not final and that no party shall be considered a Project Participant until it
has executed a water purchase agreement with Cadiz.
 
1.35. "Project Storage" means the right to carry-over and store up to one
hundred fifty thousand (150,000) acre-feet ("AF") of Project Water.
 
1.36. "Project Water" means the right to produce and deliver fifty thousand
(50,000) acre-feet per year ("AFY") of groundwater from the Fenner Valley
Aquifer System over the Initial Term, aggregating two million, five hundred
thousand (2,500,000) AF of such groundwater cumulatively over the life of the
Project. The parties acknowledge that the right to Project Water is a
contractual right pursuant to the Water Lease and that no transfer of the water
rights of Cadiz in the Property or the Fenner Valley Aquifer System is intended
by this Agreement.
 
1.37. "Property" has the meaning assigned thereto in Recital A.
 
1.38. "Reimbursement Agreements" means that certain Environmental Processing and
Cost Sharing Agreement as of June 23, 2010, between Cadiz and SMWD, that certain
Escrow Agreement dated January 25, 2012 between Cadiz and SMWD, and that certain
Joint Defense and Confidentiality Agreement dated as of May 25, 2012 between
Cadiz, SMWD, FVMWC and the County, as amended.
 
1.39. "Retained Costs" means costs that will remain the responsibility of Cadiz
under the various agreements to implement the Project, including the Facility
Lease and the Water Lease, which will not be recovered by Cadiz from SMWD or
FVMWC, including:


(a) All professional fees and costs associated with any private or regulatory
challenge to the Project or the right of Cadiz to convey, transfer or lease the
Project Water, Project Storage or Project Facilities in connection with the
Project, including the indemnity obligations of Cadiz and FVMWC under the
Reimbursement Agreements;


(b) All costs of implementing mitigation measures required in connection with
the Project during the entire Project term, including the implementation of the
GMMMP and any agreement or settlement entered into between Cadiz and any third
party;


(c) Prior to the Commencement Date, (i) the cost of funding an escrow account
for FVMWC to provide field staff, data collection and reporting as necessary for
compliance with the GMMMP, as well as the costs incurred by FVWA, SMWD and the
County to oversee compliance with the Project EIR and the GMMMP as contemplated
in this Agreement and the Reimbursement Agreements; and (ii) all administrative
costs and expenses incurred by SMWD in connection with carrying out its
responsibilities in connection with the Project (including a reasonable
allocation and reimbursement for the time of SMWD staff), whether or not such
costs are expressly subject to reimbursement under the Reimbursement Agreements;


(d) A proportional share of the Capital Recovery Charge and the Fixed O&M Costs
to the extent that the Total Annual Project Allotment of Project Water is
reduced or curtailed for any reason, including reduced deliveries as a result of
mitigation requirements, it being understood that SMWD and the Project
Participants are agreeing to pay the Capital Recovery Charge and the Fixed O&M
Costs on an AF basis spread over the entire 50,000 AF of Project Water with
Cadiz responsible for the per AF cost with respect to the total amount of any
reduction or curtailment;


(e) Cadiz's responsibility for SMWD's portion of the Fixed O&M Costs which are
related to capital repair and replacement during the first ten (10) years of the
Facility Lease, pursuant to Section 9.3.1; and


(f) Any increase in Administrative Costs of FVMWC as a direct result of
regulatory or reporting requirements of Cadiz as a public company.


1.40. "SMWD" has the meaning assigned thereto in the preamble.
 
1.41. "SMWD Base Allotment" has the meaning assigned thereto in Section 5.2.
 
1.42. "SMWD Base Payment" has the meaning assigned thereto in Section 9.2.1.


1.43. "SMWD Option Capacity" has the meaning assigned thereto in Section 5.3.
 
1.44. "SMWD Water System" means the system of physical infrastructure owned and
used by SMWD for the acquisition, treatment, reclamation, transmission,
distribution and sale of water.
 
1.45. "Third Party Financing" has the meaning assigned thereto in Recital I.
 
1.46. "Total Annual Project Allotment" means 50,000 AFY.
 
1.47. "Variable O&M Costs" means all Project Operation and Maintenance Expenses
which vary with the amount of water extracted, conveyed and delivered during the
applicable time period.
 
1.48. "Water Lease" has the meaning assigned thereto in Section 4.1.
 
1.49. "Water Storage Account" has the meaning assigned thereto in Section 5.5.


1.50. "Year" means a calendar year during the Initial Term.


2. Purpose.


The purpose of this Agreement is to: (a) define the rights and obligations of
the parties and the contractual documents that will govern the development,
design, acquisition, construction, finance, operation, repair and replacement of
the Project and Project Facilities and the compliance of the Project with the
mitigation measures adopted by SMWD for the Project and the GMMMP; (b) identify
the rights to ownership, possession and responsibility for the assets of the
Project; (c) identify the mechanism for the allocation and delivery of Project
Water and Project Storage; and (d) define the separate rights of SMWD in the
Project Water, Project Storage and its easement for priority use of the Project
Facilities. A flow chart showing the structure of the Project and the
contractual relationships between the various parties is attached hereto as
Exhibit B and incorporated herein by this reference. The parties acknowledge
that this Agreement is unique due to the role of SMWD in carrying out the
Project and its management and oversight role with FVWA and FVMWC, and that the
water purchase agreements between Cadiz, FVMWC and other Project Participants
may contain terms for the purchase of Project Water and Project Storage that
vary from the terms granted to SMWD hereunder; provided, however, that no such
agreements with Project Participants shall alter the responsibilities of the
parties with respect to the Project as set forth in this Agreement.
 
3. Construction, Operation and Financing: Roles and Responsibilities.
 
3.1.Intent. The parties will use their best efforts to cause or accomplish the
development, construction, finance and operation of the Project and the Project
Facilities, the obtaining of all necessary authority and rights, consents and
approvals, and the performance of all things necessary and convenient therefor,
subject to compliance with all necessary federal and state laws, including CEQA,
the terms and conditions of the permits and licenses relating to the Project,
and all other agreements relating thereto.


3.2.Creation, Governance and Responsibilities of FVWA.
 
3.2.1. The Joint Exercise of Powers Agreement for FVWA will be prepared
consistent with the authority granted under Government Code §§ 6500 et seq"
within one hundred eighty (180) days of the execution of this Agreement, in a
form which is consistent with this Agreement and mutually acceptable to the
parties. SMWD will serve as the "designated entity" of FVWA pursuant to
Government Code § 6509, The purpose of FVWA will be to lease and eventually own
the Project Facilities for the extraction, conveyance and delivery of water by
the Project and in connection therewith, to coordinate with Cadiz in securing
permits and regulatory approvals required to operate and maintain such Project
Facilities. In the event that SMWD does not approve the execution of the Joint
Exercise of Powers Agreement and the formation of FVWA for any reason, then SMWD
and Cadiz will agree on a mutually acceptable amendment to this Agreement
whereby SMWD will directly assume the rights and obligations of FVWA,
 
3.2.2. The governance of FVWA shall be as set forth in the Joint Exercise of
Powers Agreement, which shall provide SMWD with full management and operational
control of FVWA during the term of the Project. SMWD and FVMWC shall be the
founding members of FVWA and other Project Participants may become members of
FVWA under terms to be agreed upon between SMWD and such other Project
Participants.
 
3.2.3. FVWA responsibilities will include: (i) reviewing and approving Project
designs and specifications in coordination with SMWD; (ii) managing and
providing oversight of the operation of the Project Facilities in coordination
with FVMWC pursuant to the terms of the Facility Operation Agreement; and (iii)
overseeing compliance of the Project with the GMMMP in coordination with SMWD.
 
3.3.Responsibilities of FVMWC. FVMWC responsibilities will include:
 
3.3.1. Carrying out its obligations in connection with the operation and
maintenance of Project Facilities as set forth in the Facility Operation
Agreement;
 
3.3.2. Collecting all payments received from the sale of water and allocating
such payments to: (i) Project operation and compliance costs incurred by FVMWC
and FVWA; (ii) Capital Recovery Charges due to Cadiz for the Capital Investment;
and (iii) payments due to Cadiz for making available the Project Water as
negotiated in this Agreement, the Water Lease and the water purchase agreements
with other Project Participants, subject to offset by FVMWC for any Retained
Costs of Cadiz that are paid by FVMWC;
 
3.3.3. Complying with all regulatory requirements for the operation of a public
water system, including the requirements of the California Department of Public
Health under the direction of FVWA and SMWD as set forth in the Facility
Operation Agreement;
 
3.3.4. Carrying out the day-to-day implementation of mitigation measures adopted
by SMWD as part of its approval of the Project, and the protective measures
contained within the GMMMP under the review of FVWA pursuant to the Facility
Operation Agreement;
 
3.3.5. Enforcing mitigation measures contained in the Project EIR as directed or
delegated by SMWD as the lead agency;
 
3.3.6. Providing regular and routine updates to Cadiz, FVWA, SMWD and the County
concerning compliance with the GMMMP; and
 
3.3.7. Coordinating the extraction, conveyance and delivery of the Total Annual
Project Allotment received under the Water Lease pursuant to the Facility
Operation Agreement.
 
3.4. Implementation of the GMMMP.
 
3.4.1. After the Effective Date and upon certification of the Project EIR, SMWD
and the County will provide annual time and materials budget estimates to review
data, establish procedures and appoint representatives to the Technical Review
Panel (as defined in the GMMMP). Cadiz will deposit adequate funding to cover
these costs in its escrow account established under the Reimbursement Agreements
for the benefit of SMWD on behalf of FVWA and the County in advance of their
performance of the duties reasonably budgeted as anticipated to be incurred by
SMWD and the County, in quarterly installments commencing within 30 days of
receipt of the initial budgets and at the start of each subsequent SMWD and
County fiscal year.
 
3.4.2. The obligation set forth in Section 3.4.1 is separate and independent
from Cadiz's agreement to reimburse SMWD in full for all costs reasonably
incurred by SMWD in connection with its independent review and analysis of the
Project EIR and GMMMP pursuant to the Reimbursement Agreements. Notwithstanding
the terms set forth in the Reimbursement Agreements, Cadiz agrees that it shall
reimburse SMWD (i) for all costs incurred by SMWD, including costs that are
subject to reimbursement pursuant to the Reimbursement Agreements, as of the
Effective Date in connection with the Project, including all environmental
review and litigation costs, within five (5) business days of the submission of
an invoice from SMWD setting forth such amounts in reasonable detail. Cadiz may
elect to make such payment directly or through a release of currently held in
escrow or both at the election of Cadiz; and (ii) all Retained Costs described
in Section 1.39(c)(ii).


3.4.3. Between the Effective Date and the Commencement Date, Cadiz will be
responsible for providing field staff, data collection and reporting to the
satisfaction of SMWD and the County. Furthermore, Cadiz and SMWD agree that the
execution of this Agreement will trigger the annual reporting requirement under
Section 9.1 of the GMMMP, provided, however, that until the Commencement Date,
Cadiz will be responsible for the preparation of the annual reports required by
Section 9.2.1 of the GMMMP and the ongoing monitoring and collection of data
necessary to prepare such reports. The first annual report under Section 9.2.1
of the GMMMP will be due within twelve months of the Effective Date. The
reporting and monitoring requirements contemplated in this Section 3.4 and the
GMMMP shall be conducted on a continuous basis following the Effective Date
notwithstanding any tolling of the deadlines or other requirements of this
Agreement due to litigation as contemplated in Section 14.2, subject to the
order of any court or regulatory authority requiring Cadiz to suspend such
activities.
 
3.4.4. SMWD will establish a community advisory committee to provide a mechanism
for local input on issues related to SMWD's oversight of the monitoring of the
Project as contemplated in the GMMMP. Cadiz shall cooperate with SMWD's requests
for resources in connection with the committee, including without limitation,
providing SMWD with access to Cadiz monitoring data, advisors and expertise and
hosting visits by the committee to the Project site.
 
3.4.5. On and after the Commencement Date, FVMWC will be responsible for
providing field staff, data collection and reporting under the supervision of
SMWD and to the satisfaction of the County. All costs associated with these
activities will be components of Fixed O&M Costs and recovered through the sale
of water to SMWD and other Project Participants.
 
3.4.6. FVMWC shall retain responsibility for compliance with the GMMMP during
the term of the Facility Lease, and annually, SMWD and the County will provide a
budget for their respective costs for review and enforcement for the next SMWD
and County fiscal year by May of the then­ fiscal year to Cadiz.
 
3.4.7. Notwithstanding anything to the contrary herein, any responsibility of
FVMWC, SMWD or FVWA with respect to the implementation of the GMMMP shall not
relieve Cadiz of its financial obligations and responsibilities as set forth in
this Agreement, it being the intent that Cadiz shall retain responsibility for
all costs and liability associated with corrective measures and compliance with
the GMMMP except for those costs included in Fixed O&M Costs pursuant to Section
3.4.4.


3.5. Responsibilities of Cadiz.
 
3.5.1. Cadiz will be responsible for the development, design, acquisition and
construction of the Project Facilities, subject to the review and approval of
FVWA and SMWD.
 
3.5.2. Cadiz will be responsible for obtaining all Third Party Financing
necessary to provide the Capital Investment for the Project. FVMWC and SMWD
acknowledge that Cadiz may be required to provide a pledge of all Project
revenues payable to Cadiz, as well as a collateral assignment of the Facility
Lease and the Water Lease as security for the Third Party Financing. FVMWC and
SMWD agree to cooperate with Cadiz with respect to such assignment; provided,
however, that the terms of the Third Party Financing shall not vary the terms of
this Agreement or any other Project contracts described herein without the
express written consent of FVMWC, FVWA and SMWD, and the Facility Lease and the
Water Lease shall provide that any collateral assignee of such documents shall
assume all obligations of Cadiz thereunder.
 
3.5.3. Cadiz will be responsible for obtaining all permits and approvals
required for the Project in coordination with FVWA and SMWD.
 
3.5.4. Cadiz will be responsible for all Retained Costs and to the extent that
Retained Costs include allocations of Fixed O&M Costs or other expenses as a
result of any reduction or curtailment of Project Water below the Total Annual
Project Allotment, then Cadiz agrees that FVMWC has the right to offset such
Retained Costs against any amounts payable to Cadiz under this Agreement.
 
3.5.5. Cadiz will reimburse SMWD, FVMWC and the County for all costs reasonably
incurred prior to the Commencement Date as set forth in this Agreement and the
Reimbursement Agreements. At SMWD's sole discretion, Cadiz may be requested for
quarterly deposits for SMWD's costs incurred prior to the Commencement Date,
including but not limited to, plan review, inspection, construction management,
legal services and administration.
 
3.6.SMWD Financing. SMWD reserves the right, but has no obligation, to obtain
independent financing to repay the Cadiz Capital Investment (including any costs
of Third Party Financing that are due and payable at the time or are related to
repayment, such as penalties for prepayment), after which repayment SMWD shall
have no obligation to pay any Capital Recovery Charge as set forth in Section
9.2.2. SMWD may exercise its financing right at any time; provided, that such
exercise does not materially impede or delay construction or operation of the
Project and subject to the reasonable terms of any Third Party Financing of the
Capital Investment (it being understood that there may be time period
limitations or penalties for prepayment).
 
4. Interests.
 
4.1. Lease of Project Water and Project Storage. Cadiz will enter into a long
term lease with FVMWC which gives FVMWC a possessory interest and right to take
the Total Annual Project Allotment of Project Water from the Property and the
Fenner Valley Aquifer System for the Initial Term of fifty (50) years ("Water
Lease"). In consideration of the Water Lease, FVMWC shall collect and deliver to
Cadiz all charges and payments which are negotiated between Cadiz and the
Project Participants, subject to an offset for Retained Costs payable by Cadiz
as set forth in Section 9.2.1. FVMWC shall retain payments made by the Project
Participants for Fixed O&M Costs and Variable O&M Costs, as well as any other
Project costs that are paid directly by FVMWC pursuant to the Water Lease (such
as MWD Fees) as set forth in Section 9.3. FVMWC's right to take the full Total
Annual Project Allotment will be subject to the mitigation measures set forth in
the Project EIR and the requirements of the GMMMP; provided, however, that for
the purpose of calculating the Capital Recovery Charge and the Fixed O&M Costs,
such costs shall always be calculated on the full 50,000 AF, with Cadiz taking
all risk in connection with the loss of such charges and costs with respect to
the total number of AF subject to a reduction or curtailment. The Water Lease
shall recognize the priority right of SMWD to the SMWD Base Allotment pursuant
to Section 5.2. The Water Lease shall further provide for the provision of
Project Storage within the subsurface of the Property and the Fenner Valley
Aquifer System and the delivery of water that is held in Project Storage. The
terms of the Water Lease will be consistent with the terms set forth in this
Agreement and will be subject to the approval of FVMWC and SMWD. Cadiz will
deliver a draft of the Water Lease for review and approval by FVMWC and SMWD
within ninety (90) days of the execution of this Agreement. The effectiveness of
the Water Lease shall be contingent upon the satisfaction of the conditions set
forth in Section 14 and shall terminate in the event of an event of early
termination in accordance with this Agreement. The Water Lease will be recorded
against the Property.
 
4.2.Lease of Project Facilities. Cadiz will enter into a long term lease with
FVWA which gives FVWA a possessory interest in the Project Facilities for the
Initial Term of fifty (50) years or until the Capital Investment has been paid
in full, whichever is shorter ("Facility Lease"). The use of the Project
Facilities to produce and deliver Project Water shall be governed by the
Facility Operation Agreement between FVWA and FVMWC. At the end of the term of
the Facility Lease, the Project Facilities shall become the property of FVWA,
but shall continue to be operated and maintained for the duration of the Water
Lease in accordance with the terms of the Facility Operation Agreement. In
consideration of the Facility Lease, Cadiz shall be entitled to the payment of
the Capital Recovery Charge, which shall be collected and paid to Cadiz by FVMWC
on behalf of FVWA as set forth in Section 9.2.2. The terms of the Facility Lease
will be consistent with the terms set forth in this Agreement and will be
subject to the approval of FVWA, FVMWC and SMWD. Cadiz will deliver a draft of
the Facility Lease for review and approval by the parties within ninety (90)
days of the execution of this Agreement. The effectiveness of the Facility Lease
shall be contingent upon the satisfaction of the conditions set forth in Section
14 and shall terminate in the event of an event of early termination in
accordance with this Agreement. The Facility Lease will be recorded against the
Property.


4.3.Issuance of Membership Shares; FVMWC Rules and Regulations. Within thirty
(30) days of the Effective Date of this Agreement, FVMWC will issue to SMWD
5,000 membership shares in FVMWC, which shares shall represent the right to
delivery of water from FVMWC pursuant to the terms and conditions of this
Agreement. Within ninety (90) days of the Effective Date of this Agreement,
Cadiz shall deliver to SMWD for review and approval a draft set of Bylaws and
the proposed rules and regulations for Project operations by FVMWC as described
in Section 5.1. The form of Bylaws and rules and regulations shall be customary
for mutual water companies, subject to the unique aspects of the Project.
 
4.4.Facilities Easement for SMWD. Following the construction of the Project
Facilities and prior to the execution of the Facility Lease, Cadiz will record
an easement in favor of SMWD over the Project Facilities which grants to SMWD
the priority right to use the Project Facilities in order to take the SMWD Base
Allotment in accordance with the terms of this Agreement. Such easement shall
include the right to make use of any right of way in which the Project
Facilities are located. The easement shall provide for subordination to any
security interest granted in connection with any Third Party Financing subject
to the execution of a non­-disturbance agreement with the lender acceptable to
SMWD. SMWD shall deliver a draft of the form of easement to Cadiz within ninety
(90) days of the Effective Date for Cadiz's review and approval.
 
5. Delivery of Water.
 
5.1.Delivery Schedule. FVMWC, in consultation with SMWD, will establish rules
and regulations regarding the process and schedule for delivering water to its
members, including SMWD, which schedule shall be adopted on an annual basis for
each Year. Such rules and regulations will include the date for members
submitting delivery orders for the following Year, including member orders for
delivery of water from storage, the date for FVMWC releasing a delivery
schedule, the scheduling of delivery interruptions due to regular maintenance,
repair and replacement activities, and other matters as deemed necessary or
appropriate by FVMWC. The primary objective will be for FVMWC to meet all
delivery requests of its members, consistent with operation of the Project in
accordance with the Project EIR, all Project permits and the GMMMP. To the
extent that all delivery requests cannot be met, FVMWC will establish deliveries
consistent with the priorities set forth in this Agreement and similar
agreements executed with other members of FVMWC.
 
5.2.SMWD First Priority Right. SMWD shall have the right to delivery of the
first five thousand (5,000) AFY of Project Water ("SMWD Base Allotment"),
including the priority right to use of capacity in the Project Facilities for
delivery of the SMWD Base Allotment. This right will have priority pursuant to
the Water Lease with FVMWC over deliveries to the other Project Participants and
shall not be subject to reduction or curtailment. The SMWD Base Allotment shall
further have priority over any delivery of water to the County pursuant to the
County MOU, it being understood that the "availability of capacity" in the
Project Facilities for the delivery of water to the County is determined after
taking into account the priority rights of SMWD.
 
5.3.SMWD Second Priority Right. In addition to the water described in Section
5.2, SMWD shall have an option to purchase an additional ten thousand (10,000)
AFY on the same priority as the other Project Participants ("SMWD Option
Capacity" ) and subject to any reduction or curtailment in the Total Annual
Project Allotment on a pari passu basis with the other Project Participants.
SMWD shall have the right to exercise its option for the SMWD Option Capacity,
or any portion thereof, at any time on purchase terms mutually agreed to by SMWD
and Cadiz; provided, that (i) at any such time as the Project only has ten
thousand (10,000) AFY of excess capacity remaining, FVMWC shall give SMWD notice
of any proposed acquisition of capacity by any other Project Participant, and
SMWD shall be required to either exercise its option for such capacity within
sixty (60) days of such notice, or the failure by SMWD to provide notice to
Cadiz of such exercise shall constitute a release of said capacity from the
option so that FVMWC can sell the water to such other Project Participant, and
(ii) the purchase price for the SMWD Option Capacity shall be subject to
agreement between Cadiz and SMWD at the time of exercise of the option, but SMWD
shall have the right at all times to benefit from the most favorable terms of
water purchase that are negotiated by Cadiz with any other Project Participant,
whether before or after the exercise of the SMWD Option Capacity. Further, to
the extent that there is unused capacity in the Project, SMWD shall have the
right to make use of its SMWD Option Capacity on an as-needed annual basis
without any long term commitment upon giving notice to FVMWC and paying all
applicable charges for such water.
 
5.4.Carry-Over Account. SMWD may instruct FVMWC to carryover any portion of the
SMWD Base Allotment or the SMWD Option Capacity which is not taken by SMWD for
delivery in a given Year as a credit to SMWD's Carry-Over Account with an equal
amount of water; provided, that SMWD's Carry-Over Account shall be limited to a
balance of fifteen thousand (15,000) AF. In no event shall SMWD be required to
take a credit for Project Water that is not delivered by FVMWC as a result of
any reduction or curtailment in the Total Annual Project Allotment, it being
understood that SMWD has no obligation to purchase such Project Water. If SMWD
elects to carryover water that is purchased by SMWD rather than take delivery of
such water, then SMWD shall pay an annual management fee for the amount of water
which it has in storage at the rate of twenty dollars ($20.00) per AF per Year
("Annual Storage Management Fee") for each acre-foot of water actually held in
SMWD's Carry-Over Account, which fee shall be subject to annual escalation on
July 1 of each Year in accordance with any increase in the Consumer Price Index
-All Items for Los Angeles, Orange and Riverside Counties (or such similar index
approved by the parties in the event that this CPI index is no longer available
at any time during the Initial Term). If SMWD possesses water in its Carry­-Over
Account, FVMWC will deliver water to SMWD from its Carry-Over Account pursuant
to the delivery process set forth in Section 5.1. This water shall be delivered
as the third priority for water delivered by the Project, which priority may be
shared with other FVMWC Members.
 
5.5.Water Storage Account. SMWD shall be entitled to fifteen thousand (15,000)
AF of water in storage in the Fenner Valley Aquifer System as of the Effective
Date, at no cost to SMWD, to be accounted for by FVMWC in a Water Storage
Account. SMWD shall have the right to take delivery of such stored water at any
time, subject to capacity in the Project Facilities. The exercise of this
storage right shall be at SMWD's sole discretion, subject to availability, and
in no event shall SMWD be required to purchase and store water as a result of
the inability of the Project to deliver such water to SMWD. Furthermore, subject
to further environmental review as deemed necessary or required by the parties,
SMWD, in its sole discretion, may elect to use such storage right for the
storage of imported water. If SMWD possesses water in its Water Storage Account,
FVMWC will deliver water to SMWD from its Water Storage Account pursuant to the
delivery process set forth in Section 5.1. This water shall be delivered as the
third priority for water delivered by the Project, which priority may be shared
with other FVMWC Members. SMWD shall not pay any delivery or Annual Storage
Management Fee in connection with the original 15,000 AF of water held in
storage; provided, however, that such fees shall be payable to the extent that
SMWD makes use of such storage capacity following delivery of the original
15,000 AF for the storage of other water.
 
5.6.Points of Delivery; Flow Rate. FVMWC will deliver to the CRA for the account
of SMWD the amount of water specified in each request at a maximum flow rate as
may be conditioned by MWD and otherwise agreed by FVMWC and SMWD.
 
5.7.Right of First Refusal. SMWD shall have a right of first refusal to
participate in any future water storage project developed in connection with the
Property on terms mutually agreed to by SMWD and Cadiz in good faith.
 
5.8.Water Accounting. FVMWC shall maintain, and update on at least a monthly
basis, a detailed accounting of the water delivery rights of SMWD and other
FVMWC Members, including the Carry-Over Account and Water Storage Account of
SMWD and similar accounts that may be possessed by such other FVMWC Members.
 
6. Curtailment of Deliveries.
 
6.1.FVMWC May Curtail Deliveries. FVMWC may temporarily discontinue or reduce
the delivery of water to SMWD hereunder for the purposes of necessary
investigation, inspection, maintenance, repair or replacement of any of the
Project Facilities necessary for the delivery of water to SMWD and other FVMWC
Members. FVMWC shall notify SMWD as far in advance as possible of any such
discontinuance or reduction, except in cases of emergency, in which case notice
shall be given as soon thereafter as possible.
 
6.2.SMWD May Receive Later Delivery of Water Not Delivered. In the event of any
discontinuance or reduction of delivery of water pursuant to Section 6.1, SMWD
may elect to receive the amount of water which otherwise would have been
delivered to it during such period under the water delivery schedule for that
Year, to the extent that such water is then available and with respect to the
SMWD Option Capacity, such election is consistent with FVMWC's overall delivery
ability, considering the then-current delivery schedules of all FVMWC Members.
The schedule for the delivery of SMWD Base Allotment shall always have priority.
If SMWD elects not to receive such water, FVMWC shall add such water to the SMWD
Carry­-Over Account for use in subsequent Years.
 
6.3.Reduction or Curtailment Due to Corrective Measures. In the event that a
determination is made by FVWA and FVMWC that a reduction or curtailment of the
Total Annual Project Allotment will be necessary for the current or upcoming
Year due to the imposition of corrective measures under the GMMMP, FVMWC shall
reduce the allotment of each Project Participant on a pari passu basis by the
percentage reduction in available Project Water for the then current or upcoming
Year. FVMWC shall use its best efforts to make any such determination prior to
the commencement of each Year so as to avoid an unscheduled interruption or
reduction of water deliveries. Upon declaring a reduction or curtailment of the
Total Annual Project Allotment pursuant to this Section 6.3, FVMWC shall notify
Cadiz of the total number of AF subject to such reduction or curtailment and the
corresponding amount of Fixed O&M Costs that will be payable by Cadiz as a
Retained Cost, as well as the Capital Recovery Charges that will not be payable
to Cadiz during such Year.
 
7. Measurement of Water Delivered.
 
FVMWC shall measure, or cause to be measured, all water delivered to SMWD and
shall keep and maintain accurate and complete records thereof. For this purpose
and in accordance with Section 4 hereof, FVMWC shall install, operate, and
maintain, or cause to be installed, operated and maintained, at all delivery
structures for delivery of water to SMWD at the point of delivery determined in
accordance with Section 5.6 such measuring devices and equipment as are
satisfactory and acceptable to the parties. Said devices and equipment shall be
examined, tested, and serviced by FVMWC regularly to insure their accuracy. At
any time or times, SMWD may inspect such measuring devices and equipment, and
the measurements and records taken therefrom.
 
8. Responsibility for Delivery and Distribution of Water.
 
8.1.Responsibility Prior to Delivery.
 
8.1.1. Cadiz shall indemnify and hold harmless FVMWC and the Project
Participants and their respective officers, agents and employees from any
damages or claims of damages, including property damage, personal injury or
death, arising out of or connected with the existence of any contaminant or
hazardous material that is present in the Project Water taken by FVMWC pursuant
to the Water Lease in excess of the levels allowed for water to be conveyed in
the CRA, as long as FVMWC has conducted monitoring of water quality sufficient
to determine the presence of such contaminant or hazardous material and provided
Cadiz with notice and an opportunity to cure.
 
8.1.2. FVMWC shall indemnify and hold harmless the Project Participants and
their respective officers, agents and employees from any damages or claims of
damages, including property damage, personal injury or death, arising out of or
connected with the improper carriage, handling, use, disposal or distribution of
Project Water following production and prior to such water passing from the well
head to the designated points of delivery and including attorney fees and other
costs of defense in connection therewith. Notwithstanding the foregoing, nothing
contained herein shall relieve Cadiz of its obligations under Section 8.1.1 if
FVMWC can demonstrate that any contaminant in the Project Water that is
delivered by FVMWC was present in the Project Water pumped from the Property.
 
8.2.Responsibility After Delivery. Neither Cadiz nor FVMWC nor any affiliate nor
any of their respective directors, officers, agents or employees shall be liable
for the· control, carriage, handling, use, disposal, or distribution of water
delivered by FVMWC to SMWD after such water has passed the points of delivery
established by the rules and regulations of FVMWC; nor for claim of damage of
any nature whatsoever, including property damage, personal injury or death,
arising out of or connected with the control, carriage, handling, use, disposal
or distribution of such water beyond said points of delivery and including
attorney fees and other costs of defense in connection therewith.
Notwithstanding the foregoing, nothing contained herein shall relieve Cadiz or
FVMWC of their respective obligations under Sections 8.1.1 and 8.1.2 if SMWD can
demonstrate that any contaminant in the Project Water that is delivered by FVMWC
was present in the Project Water prior to delivery to the point of delivery
specified in Section 5.6. SMWD shall indemnify and hold harmless FVMWC, Cadiz
and their respective directors, officers, agents and employees from any such
damages or claims of damages to the extent that the claim arises following
delivery of Project Water to the SMWD Water System.
 
8.3.Responsibility for Corrective Measures. Each water purchase agreement
entered into between Cadiz and a Project Participant shall contain a waiver and
limitation of liability for any damages arising as a result of a determination
that the Total Annual Project Allotment must be reduced or curtailed in
connection with implementation of the corrective measures in the GMMMP. In no
event shall FVMWC, FVWA or SMWD have any liability to any Project Participant
for the loss of Project Water arising as a result of any such corrective
measures or any action taken by FVMWC, FVWA or SMWD in connection with the
enforcement of the GMMMP and Cadiz shall indemnify, defend and hold harmless,
FVMWC, FVWA and SMWD from any claim by a Project Participant or other third
party that it has been damaged as a result of enforcement of any corrective
measure or a challenge to the determination by FVMWC, FVWA or SMWD that such
enforcement is not required under the GMMMP.
 
9. Purchase Price.
 
9.1.Price Goal. It is the goal of the parties for the Project to produce water
at a cost to SMWD between $639 and $1,089 per AF (in 2012 dollars), including
the SMWD Base Payment, the Capital Recovery Charge, Fixed O&M Costs, Variable
O&M Costs, Administrative Costs and MWD Fees, but excluding any treatment that
may be required. A table showing the various components of the purchase price
for Project Water is attached hereto as Exhibit C and incorporated herein by
this reference.
 
9.2.Payments to Cadiz. The following charges shall be paid by SMWD to FVMWC,
which FVMWC will then aggregate with similar charges paid by other Project
Participants and pay to Cadiz:
 
9.2.1.Water Supply Payment. SMWD shall pay Cadiz the lesser of $150 per AF or
the MWD Tier 1 Supply Rate for each AF of SMWD Base Allotment delivered to SMWD
("SMWD Base Payment"). In addition to the SMWD Base Payment, Cadiz shall be
entitled to any revenue generated from Intentionally Created Surplus ("ICS") as
a result of water delivered to SMWD, up to a maximum water supply payment
(including the SMWD Base Payment) of $500 per AF for the SMWD Base Allotment
delivered to SMWD. Any ICS earned by Cadiz on the SMWD Base Allotment that
causes the total water supply payment to exceed $500 per AF shall be rebated to
SMWD. On the first anniversary of the Commencement Date and each year
thereafter, the SMWD Base Payment shall be adjusted annually (upward or
downward) by an amount equal to the percentage increase or decrease in the MWD
Tier 1 Supply Rate or if such rate is no longer available, such similar rate
that provides a benchmark for changes in water supply costs within the MWD
service area which is reasonably acceptable to SMWD and Cadiz. The annual
adjustment (increase or decrease) will in no event exceed four percent (4%) of
the then current SMWD Base Payment instead of the 5% previously agreed to
provide further consideration to SMWD for the services provided under this
Agreement. This provision regarding the calculation of the water supply payment
shall apply only to the SMWD Base Allotment, and it shall have no application to
the terms applicable to the sale by Cadiz of the remaining 45,000 AF of Total
Annual Project Allotment to SMWD or any other Project Participant.
 
9.2.2.Capital Recovery Charge. Cadiz shall receive the Capital Recovery Charge
under the Facility Lease for each AF of water delivered to SMWD. The Capital
Recovery Charge shall be calculated by amortizing the total Capital Investment
of Cadiz over a term of thirty (30) years at a maximum interest rate of six and
one-half percent (6.5%) and then dividing the annual repayment amount by the
Total Annual Project Allotment of 50,000 AFY. It is understood and agreed that
Cadiz is solely at risk for less than the entire Total Annual Project Allotment
being delivered, and that the Capital Recovery Charge shall not be subject to
adjustment or increase on a per AF basis during any given Year as a result of
any shortfall. Notwithstanding the foregoing, to the extent of any shortfall,
the annual amortization amount as calculated above shall continue to be payable
following the 30-year repayment period and for the remainder of the Facility
Lease, until the Capital Investment has been paid to Cadiz in full. In the event
that SMWD provides for alternative financing of the Project that repays Cadiz
its Capital Investment in full, then the Capital Recovery Charge shall cease to
exist, and SMWD, FVMWC and the other Project Participants will agree among
themselves regarding the manner of repaying the SMWD alternative financing.
Cadiz shall have the right to negotiate its recovery of Capital Investment from
other Project Participants on terms agreeable to Cadiz and such other Project
Participant; provided, however, that such other capital recovery terms do not
create a Material Increase in Financial Risk to SMWD.
 
9.3.Payments to FVMWC. The following charges shall be paid by SMWD to FVMWC,
which FVMWC will then use to pay its own expenses:
 
9.3.1.Fixed O&M Costs. SMWD and each other Project Participant shall pay to
FVMWC a charge per AF to cover Fixed O&M Costs. To the extent that Cadiz is
unable to deliver all or a portion of the Total Annual Project Allotment,
including reduction pursuant to Section 6.3, then Cadiz (and not SMWD and the
other Project Participants) shall be responsible for paying to FVMWC the fixed
cost charges associated with the total amount of AF that was not delivered.
Cadiz shall further be responsible for SMWD's portion of the Fixed O&M Cost
which is related to capital repair and replacement during the first ten (10)
years of the Facility Lease. During the remainder of the term of the Facility
Lease, SMWD shall share in the cost of capital repair and replacement with the
other Project Participants as a component of Fixed O&M Costs.
 
9.3.2.Variable O&M Costs. SMWD and each other Project Participant shall pay to
FVMWC a charge per AF to cover Variable O&M Costs. Such costs shall be estimated
on an annual basis pursuant to a budget to be prepared by FVMWC under SMWD
supervision and shall be charged on a per AF basis, subject to reconciliation to
actual costs at the end of each Year.
 
9.3.3.Administrative Costs. SMWD and each other Project Participant shall pay to
FVMWC a charge per AF to cover Administrative Costs. Such costs shall be
estimated on an annual basis pursuant to a budget to be prepared by FVMWC under
SMWD supervision and shall be charged on a per AF basis, subject to
reconciliation to actual costs at the end of each Year.
 
9.3.4.MWD Fees. SMWD and each other Project Participant (as applicable) shall
pay a per AF charge in connection with MWD and MWDOC rates, fees and charges
incurred by FVMWC (“MWD Fees”), whatever they may be, provided that water is
available from the Project. Any MWD or MWDOC charges incurred when water is
unavailable from the Project will be the responsibility of Cadiz. The parties
acknowledge that Cadiz, in its discretion, may make available benefits to MWD
and MWDOC that result in a reduction of the MWD and MWDOC rates, fees and
charges or other off­setting benefits. The parties will negotiate in good faith
as to how such benefits and/or reductions (if any) should be fairly distributed
between Cadiz, SMWD and the other Project Participants. The parties' failure to
reach agreement on the distribution of such benefits and/or reductions prior to
the Commencement Date shall result in an early termination of this Agreement.
 
9.4.Payment Schedule. In preparing the rules and regulations of FVMWC as
provided in Sections 4.3 and 5.1, Cadiz, FVMWC and SMWD agree to coordinate the
payment schedule for water in a manner that is consistent with the cash flows
necessary for the timely payment of Debt Service by Cadiz.
 
10.Obligation in the Event of Default.
 
10.1. Event of Default. A party shall be in default under this Agreement in the
event that such party: (a) fails to make any payment in full when due; or (b)
fails to perform any other obligation hereunder, and such failure: (i) continues
for a period of thirty (30) days following written notice of the default from
the non-defaulting party if the default occurs prior to the Commencement Date;
or (ii) ninety (90) days following written notice from the defaulting party if
the default occurs following the Commencement Date; provided, however, that if
Cadiz is the defaulting party, SMWD shall provide the lender under any Third
Party Financing with an additional cure period equal to the original cure period
in which to cure the default. If a default cannot be remedied within the
applicable cure period, but the defaulting party commences remedial action
within such period, such failure shall not constitute a default hereunder.
Notice of any default shall be provided to the other parties and all of the
Project Participants.
 
10.2.Suspension of Water Delivery; Termination. FVMWC shall have the right to
suspend water delivery to SMWD during any period in which SMWD is in default of
its payment obligations under this Agreement and to sell the Project Water that
would otherwise have been deliverable to SMWD during such period of suspension
to another Project Participant. If a suspension continues for a period of one
(1) Year or more, then FVMWC may give notice of termination of the provisions of
this Agreement insofar as the same entitle SMWD to the SMWD Base Allotment and
the SMWD Option Capacity, which notice shall be effective within thirty (30)
days thereof unless such termination shall be enjoined, stayed or otherwise
delayed by judicial action. Any such termination shall result in the forfeiture
of SMWD's membership shares in FVMWC. Notwithstanding the foregoing, to the
extent that SMWD has already purchased water that is reflected in its Carry-Over
Account or its Water Storage Account, then in no event shall SMWD forfeit any
such purchased water as a result of the termination of this Agreement; provided,
however, that SMWD shall be responsible to pay any Annual Storage Management
Fees or delivery charges in connection with the delivery of such stored water.
 
10.3.Enforcement of Remedies. In addition to the remedies set forth in this
Section, upon the occurrence of an event of default as defined herein, Cadiz,
FVMWC or SMWD, as the case may be, shall be entitled to proceed to protect and
enforce the rights vested in such party by this Agreement by such appropriate
judicial proceeding as such party shall deem most effectual, either by suit in
equity or by action at law, whether for the specific performance of any covenant
or agreement contained herein or to enforce any other legal or equitable right
vested in such party by this Agreement or by law. The provisions of this
Agreement and the duties of each party hereof, their respective boards, officers
or employees shall be enforceable by the other parties hereto by mandamus or
other appropriate suit, action or proceeding in any court of competent
jurisdiction, with the losing party or parties paying all costs and attorney
fees.
 
11. Transfers, Sales and Assignments of Project Allotment.
 
SMWD has the right to make transfers, sales, leases, assignments and exchanges
(collectively "transfers") of the SMWD Base Allotment, the SMWD Option Capacity
or its storage rights in the Project; provided, however, that it shall properly
register any such transfer or lease in accordance with the policies and
procedures established by FVMWC. Notwithstanding the foregoing, SMWD shall have
the right to transfer either or both of the SMWD Base Allotment and the SMWD
Option Capacity or its storage rights in the Project on an annual or long-term
basis without the payment of any additional fee or charge to FVMWC.
 
12. Additional Covenants of Cadiz and FVMWC.
 
12.1. Insurance. FVMWC shall procure and maintain or cause to be procured and
maintained insurance on the Project Facilities with responsible insurers so long
as such insurance is available from reputable insurance companies, or,
alternatively, shall establish a program of self- insurance, covering such
risks, in such amounts and with such deductibles as shall be required pursuant
to the Facility Lease.


12.2. Construction Indemnity. Cadiz shall indemnify, defend and hold harmless
FVMWC, FCWA and SMWD from any liability for personal injury or property damage
resulting from any accident or occurrence arising out of or in any way related
to the construction of the Project Facilities.
 
12.3. Compliance with Law. Cadiz will comply with all local, state and federal
laws applicable to the construction of the Project, and FVMWC shall comply with
all local, state and federal laws applicable to the operation of the Project.
 
12.4. Against Sale or Other Disposition of Project. The Water Lease and the
Facility Lease shall provide that neither FVMWC, nor FVWA will assign their
respective rights or obligations under the Water Lease or the Facility Lease or
any part thereof without the prior written consent of Cadiz.
 
13. Additional Covenants of SMWD.
 
13.1. Engineering Oversight. Subject to the payment obligations of Cadiz, as the
designated entity for FVWA, SMWD will exercise good faith and best efforts in
overseeing the permitting, design and construction of the Project and Project
Facilities. All plans for the Project and Project Facilities will be consistent
with SMWD standards. Cadiz will timely submit all engineering plans to SMWD for
approval.
 
13.2. Transportation Agreements. Consistent with Section 9.3.4, SMWD will
cooperate with Cadiz to secure authorization from MWD and MWDOC for the delivery
and conveyance of Project Water by the CRA to SMWD and other Project
Participants.
 
13.3. Monitoring and Mitigation. SMWD will carry out its responsibilities for
monitoring and mitigation as provided in the Project EIR and its
responsibilities pursuant to the GMMMP.
 
14. Early Termination; Term.
 
14.1. The Agreement shall be subject to early termination by written notice by
any of the parties upon the occurrence of any of the following conditions
subsequent:
 
14.1.1. Failure of Cadiz and FVMWC to execute agreements for the purchase of at
least thirty thousand (30,000) AFY of delivery entitlements from the Project
within forty-eight (48) months following the Effective Date;
 
14.1.2. Failure to obtain an agreement on terms acceptable to the parties for
the conveyance of water from the Project to SMWD via the CRA and associated
conveyance facilities owned by MWD and MWDOC within twenty-four (24) months
following the Effective Date unless extended by mutual agreement of the parties;


14.1.3. Failure to secure all required permits and licenses for the construction
and operation of the Project, including all regulatory permits for production of
raw water, within forty-eight (48) months following the Effective Date unless
extended by mutual agreement of the parties;
 
14.1.4. Failure to obtain financing in an amount sufficient and on terms
acceptable to the parties to result in the construction of the Project
Facilities and the production and delivery of water from the Project to SMWD and
the other Project Participants within twenty-four (24) months following the
Effective Date; or
 
14.1.5. Failure of the parties to reach an agreement on the distribution of
benefits or reductions accruing from a reduction of the MWD Fees prior to the
Commencement Date.
 
14.2. The time periods set forth in Section 14.1 shall be tolled by any
litigation that challenges the authorization of the Project or the parties'
respective legal authorities to proceed with the Project, including actions
brought pursuant to CEQA.
 
14.3. Upon termination pursuant to this Section 14, no party shall have any
further rights or obligations hereunder with respect to any other party;
provided, however, that Cadiz shall remain solely responsible for all Retained
Costs and all obligations under the County MOU and the Reimbursement Agreements.
 
14.4. The term of this Agreement shall be from the Effective Date through fifty
(50) years from the Commencement Date (the "Initial Term"); provided, however,
that subject to compliance with all then-applicable laws, including County
permitting as defined in the County MOU and CEQA, SMWD may elect, in its
discretion, to extend the Initial Term for an additional 40-year term and for
whatever additional future extensions may be authorized under then applicable
laws, on terms and conditions as are mutually agreeable to the parties.
 
15. Assignment.
 
Except as otherwise expressly set forth herein, no party may assign their
rights, responsibilities and obligations hereunder without the consent of all
other parties, which shall not be unreasonably withheld or delayed. This
Agreement shall be binding on and shall inure to the benefit of the parties and
their respective, permitted successors and assigns.


16. Amendments.


17. Miscellaneous.


Except as otherwise provided in this Agreement, this Agreement may only be
amended, modified, changed or rescinded in a writing signed by each of the
parties hereto.
 
17.1.Interpretation. The provisions of this Agreement should be liberally
interpreted to effectuate its purposes. The language of this Agreement shall be
construed simply according to its plain meaning and shall not be construed for
or against any party, as each party has participated in the drafting of this
Agreement and had the opportunity to have its counsel review it. Whenever the
context and construction so requires, all words used in the singular shall be
deemed to be used in the plural, all masculine shall include the feminine and
neuter, and vice versa. The word "including" means without limitation, and the
word “or” is not exclusive. Unless the context otherwise requires, references
herein: (i) to Sections and Exhibits mean the Sections of and the Exhibits
attached to this Agreement; and (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement.
 
17.2. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed a part of this Agreement.
 
17.3.Partial Invalidity. If anyone or more of the covenants or agreements
provided in this Agreement to be performed should be determined to be invalid or
contrary to law, such covenant or agreement shall be deemed and construed to be
severable from the remaining covenants and agreements herein contained and shall
in no way affect the validity of the remaining provisions of this Agreement.
 
17.4.Counterparts. This Agreement may be executed in several counterparts, all
or any of which shall be regarded for all purposes as one original and shall
constitute and be but one and the same instrument.
 
17.5. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
17.6.Notices. Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered: (a) in person; or (b) by Federal
Express or another reputable commercial overnight courier that guarantees next
day delivery and provides a receipt; and such notices shall be addressed as
follows:
 
 
If to SMWD: 
 Santa Margarita Water District
26111 Antonio Parkway
Rancho Santa Margarita, CA 92688
Attn: General Manager
If to Cadiz: 
Cadiz, Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
Attn: President
If to FVMWD: 
Fenner Valleny Mutual Water Company
550 South Hope Street, Suite 2850
Los Angeles, CA  90017
Attn:  President 

 
or to such other address a party may from time to time specify in writing to the
other parties. Any notice shall be deemed delivered when actually delivered.
 
17.7. Merger of Prior Agreements. Except for Reimbursement Agreements (as
modified by the provisions hereof), this Agreement and the exhibits hereto
constitute the entire agreement between the parties and supersede all prior
agreements and understandings between the parties relating to the subject matter
hereof (including the Option Agreement). This Agreement is intended to
implement, and should be interpreted consistently with, the County MOU and the
GMMMP.
 
17.8. Attorney Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorney fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
 
17.9. Dispute Resolution. The parties shall seek to resolve any dispute
concerning the interpretation or implementation of this Agreement through good
faith negotiation, involving, as and when appropriate, the general manager or
chief executive officer of each of the parties. Any dispute that remains
unresolved thirty (30) days after notice of the dispute is made to the parties,
shall be resolved by a single arbitrator with substantial experience on the
matter or matters in dispute, conducted in accordance with JAMS. If the parties
cannot agree on a single arbitrator within ten (10) days of the written election
to submit the matter to arbitration, any party may request JAMS to appoint a
single, neutral arbitrator. The parties shall use their reasonable best efforts
to have the arbitration proceeding concluded within ninety (90) business days of
selection of the arbitrator. In rendering the award, the arbitrator shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of California. All discovery shall be governed by the
California Code of Civil Procedure with all applicable time periods for notice
and scheduling provided therein being reduced by one-half. The arbitrator may
establish other discovery limitations or rules. The arbitrator shall have the
authority to grant provisional remedies and all other remedies at law or in
equity, but shall not have the power to award punitive or consequential damages.
The decision of the arbitrator shall be final, conclusive and binding upon the
parties, and any party shall be entitled to the entry of judgment in a court of
competent jurisdiction based upon such decision. The losing party shall pay all
costs and expenses of the arbitration; provided, however, if no party is clearly
the losing party, then the arbitrator shall allocate the arbitration costs
between the parties in an equitable manner, as the arbitrator may determine in
his or her sole discretion.
 
17.10. Recordation. Cadiz will cause the recordation of this Agreement in the
chain of title for the Property.
 
[signature page follows]


IN WITNESS WHEREOF, SMWD has executed this Agreement with the approval of its
governing body, and caused its official seal to be affixed, and each of the
Cadiz parties has executed this Agreement in accordance with the authorization
of its respective Board of Directors.
 
SANTA MARGARITA WATER DISTRICT
 
By: _________________________________
President
 
Attest:
By:_________________________________
Secretary
 
 
CADIZ INC.
 
By:_________________________________
President
 
Attest:
By:_________________________________
Secretary
 
 
FENNER VALLEY MUTUAL WATER COMPANY
 
By:_________________________________
President
 
Attest:
By:_________________________________
Secretary
 
 
 
 
 
 
EXHIBIT A
 
Schedule of Project Allotments


Project Participant  Project Allotment (acre-feet per yeat)      Santa Margarita
Water District  15,000  Three Valleys Municipal Water District  5,000  Golden
State Water Company  5,000  Suburban Water Systems  5,000  Jurupa Community
Services Distrcit  5,000  Arizona California Railroad  100  California Water
Service Company  5,000      Total Project Allotment Subscribed    Project
Allotment Available  40,100  Total Annual Project Allotment  9,900    50,000 

 